BIPOLAR PLATES FOR USE IN ELECTROCHEMICAL CELLS
DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 1-3, 6-8 and 29-41 are pending, wherein claims 1 and 41 are amended and claims 29-40 were previously withdrawn. Thus, claims 1-3, 6-8 and 41 are being examined on the merits in the current Office action.
	
Claim Rejections - 35 USC § 112
Claims 1-3, 6-8 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1 and 41 are amended to recite the limitation “an internal fluid pressure …”, which broadens the scope of the claim(s) as originally claimed in the file dated August 16, 2013. Based on the claim language, “an internal fluid pressure” can be arbitrary. For example, one of ordinary skill in the art can readily control the internal fluid pressure when charging a fluid gas. If the said pressure is controlled to be close to zero (e.g., when charging a gas fluid with an extremely low pressure, for example, or when almost all gas fluid exhausts during the operation of the electrochemical cell), the thickness of the first bipolar plate will be close to zero, making the invention no sense or no utility. It appears that Applicant has intended to claim a pressure associated with something about “maximum” and “intended” (See, e.g., [0013]-[0014], instant specification). It is unclear whether Applicant intends to claim a maximum bearing pressure of the first flow structure, or a maximum fluid pressure in the first flow structure without being deformed, or the like. As such, the ambiguous scope of the claim(s) renders the claims indefinite.
Please note: the Examiner’s assumption mentioned above is only a guess at Applicant’s intent on what to be claimed, which should not be regarded as a base to amend the limitation. In case Applicant amends the limitation, all amendment(s) should be based on the disclosure as originally filed, in order to avoid introducing new matters.
Claims 2-3 and 6-8 are also rejected because of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al. (WO 2007/078106 A1, hereafter Hong) in view of Mogi et al. (US 20070190383 A1, hereafter Mogi), Shiepe et al. (US 20060286429 A1, hereafter Shiepe) or Braeuninger et al. (US 20100216048 A1, hereafter Braeuninger), Wilson et al. (US 6255012 B1, hereafter Wilson) and Seung et al. (US 2005/0109434 A1, hereafter Seung).
Regarding claim 1, Hong teaches an electrochemical cell (see Fig. 1), comprising:
a first electrode (e.g., 14 in Fig. 1), a second electrode (14’ in Fig. 1), and an electrolyte membrane (e.g., 16 in Fig. 1) disposed there between;
a first bipolar plate (12, Fig. 1) adjacent the first electrode and a second bipolar plate (12’, Fig. 1) adjacent the second electrode;
a first flow structure including a flow field (C, Fig. 1) and a porous gas diffusion layer (13, Fig. 1), and a second flow structure including a flow field (C’, Fig. 1) and a porous gas diffusion layer (13’, Fig. 1). Furthermore, the flow structure can also include porous metallic flow field composed of, for example, a foam metal material as a porous substrate, as demonstrated by Mogi (fuel or oxygen flow field plates: 14a-f or 13 in Fig. 2 and related descriptions), because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (in this case, for fuel or oxidizer gas diffusions) as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Although Hong does not show the porous gas diffusion layers are enclosed inside the flow fields, arranging the porous gas diffusion layers (13, 13’) inside the space enclosed by a bipolar plate and an electrode involves only ordinary skill in the art. One of numerous examples prima facie obvious (MPEP § 2143). 
 As addressed above, one of ordinary skill in the art would readily be able to arrange the porous gas diffusion layers inside the flow fields. As a result, an area of the side of the first flow structure that interfaces with the first electrode is smaller than an area of the side of the second flow structure that interfaces with the second electrode, because of the relative dimension of C or C' (vertical size of C is smaller than that of C’ in Fig. 1, Hong).
Hong in view of Mogi and Shiepe (or Braeuninger) further teaches the first bipolar plate has a non-circular base geometry (12 is non-circular, Fig. 1 of Hong).
As to instantly claimed “(the first bipolar plate) is constructed of two pieces, one of the pieces forms a frame around the first flow structure and the other piece is a generally flat plate”, the prior art Braeuninger teaches one piece of a frame (numeral 5, Figs. 5-6) around the flow structure and another piece of generally flat plate (numeral 6, Figs. 5-6). The combination of these two pieces has the same structure as claimed and functions the same to encompass prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
With respect to “the frame and the flat plate having interlocking features” as instantly claimed, Hong as modified teaches the frame and the flat plate having interlocking features (deformable sealing element 10, for example an O-ring, [0071], Braeuninger). The instant disclosure clearly discloses that interlocking features can be an O-ring.
Hong as modified is silent to the relationship between the thickness of the first bipolar plate and the claimed parameters such as the thickness of the first flow structure, an internal fluid pressure in the first flow structure during operation of the electrochemical cell and the yield strength of the bipolar plate material. However, in the same field of endeavor, 1 )Wilson teaches that the thickness of a bipolar plate can be determined by the channel (“flow field” as claimed) depths (“thickness” as claimed) in order to maximize fuel stack power densities (at least column 2, lines 33-38), wherein the channels constitute a part of the flow structure; 2) Mogi (at least, [0057]-[0060] and [0069]-[0071], Fig. 2, Fig. 5) further teaches a relationship between the thickness of the oxygen flow field plate and the fluid (oxygen of air, or water vapor) pressure in the oxygen flow field plate, wherein the change of the fluid pressure resulting from the temperature change during operation of cell affects the determination of the 
Based on the above-described teachings of Wilson, Mogi and Seung, it is clear that the thickness of the bipolar plate is a result-effective variable and can be optimized. It would have been obvious to one of ordinary skill in the art at the time of the invention, by conducting routine experimentation of the result effective variable, to have optimized the thickness of the first bipolar plate as claimed such that the thickness is equal to or greater than the thickness of the first flow structure multiplied by the ratio of an internal fluid pressure in the first flow structure during operation of the electrochemical cell to the yield strength of the bipolar plate material, as instantly claimed. Doing so would enable one to enhance the power density of the fuel cell/stack ([0035], Seung), to avoid possible deformation resulting from inappropriate yield strength of the material, to maximize power densities of fuel stacks due to minimal plate thickness (col. 2, lines 33-38, Wilson) and to achieve a desired output density ([0057]-[0060], Mogi)). (MPEP 2144.05 (II) (A-B)). 
Regarding claim 2, Hong as modified teaches the electrochemical cell of claim 1, as provided above, and Hong further teaches the electrochemical cell has a non-circular external pressure boundary (see Fig. 1 and Fig. 2, Hong).
Regarding claim 3, Hong as modified teaches the electrochemical cell of claim 2, and Hong further teaches the electrochemical cell has a rectangular external pressure boundary (see Fig. 1 and Fig. 2, Hong).
claim 6, Hong as modified teaches the electrochemical cell of claim 1, and one of ordinary skill in the art would reasonably expected that the second flow structure of Hong as modified is exposed to lower pressure than the first flow structure during operation of the electrochemical cell, since the second flow structure of Hong as modified has a larger surface area (see above) and a larger surface area corresponds to a lower pressure flow structure which is subjected to a lower pressure (instant specification, at least [0028], [0029]).
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong as modified, as applied to claim 1 above, and further in view of Izenson et al. (US 20070015035 A1, hereafter Izenson).
Regarding claim 7, Hong as modified teaches the electrochemical cell of claim 1, as provided above. Mogi further teaches a seal around the periphery of the first flow structure (e.g., sealing members 15 or 16, Fig. 2, Mogi). Moreover, in the same field of endeavor, Izenson teaches a seal member around the periphery of a flow structure ([0041] and 82 in Fig. 4, Izenson). It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the teachings of Izenson to further modify the combined Hong reference to position a sealing member (reading on “seal”) between the first bipolar plate and the first electrode around the periphery of the first flow structure, for the benefit of fluidly sealing the anode flow structure and the cathode flow structure from one another ([0041], Izenson). Further, it is reasonably expected for one of ordinary skill in the art to arrange the seal such that the seal is positioned within a perimeter of the side of the second flow structure interfacing with the second electrode, since the surface area of the side of the first flow structure that interfaces with the first electrode is smaller than the surface area of the side of 
Regarding claim 8, Hong as modified teaches the electrochemical cell of claim 1, as provided above. Hong further teaches at least one of the first flow structure and the second flow structures comprises a porous substrate (13 and 13’ in Fig. 1, Hong) and Mogi also teaches the first/second flow structures can comprise foam metals (reading on porous substrates, [0041]-[0042], Mogi). Moreover, in the same field of endeavor, Izenson teaches that the flow structure can be made of a microporous material ([0039], Izenson). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the combined Hong reference, to include a microporous (reading on “porous”) material, in the at least one of the first flow structure and the second flow structure, because a microporous material is necessary for gas diffusion and is also desirable from a liquid-management perspective ([0039], Izenson).
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong in view of Mogi, Shiepe (or Braeuninger), Wilson, and Seung.
Regarding claim 41, Hong teaches an electrochemical cell (see Fig. 1), comprising:
a first electrode (e.g., 14 in Fig. 1), a second electrode (14’ in Fig. 1), and an electrolyte membrane (e.g., 16 in Fig. 1) disposed there between;
a first bipolar plate (12, Fig. 1) adjacent the first electrode and a second bipolar plate (12’, Fig. 1) adjacent the second electrode;
a first flow structure including a flow field (C, Fig. 1) and a porous gas diffusion layer (13, Fig. 1), and a second flow structure including a flow field (C’, Fig. 1) and a porous gas diffusion In re Leshin, 125 USPQ 416.
Although Hong does not show the porous gas diffusion layers are enclosed inside the flow fields, arranging the porous gas diffusion layers (13, 13’) inside the space enclosed by a bipolar plate and an electrode involves only ordinary skill in the art. One of numerous examples to demonstrate this is Shiepe, wherein porous gas diffusion layers, which can be replaced by flow field members (see at least: 518 and 523, Fig. 5) are arranged inside the space enclosed by bipolar plates and electrodes (see at least: 510 and 520, Fig. 5). Another example is represented by Braeuninger, wherein porous gas diffusion layers (numeral 3 in Fig. 3, for example) are arranged inside the space enclosed by bipolar plates and electrodes (Fig. 3). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Hong, as taught by Shiepe or Braeuninger, to arrange the gas diffusion layer (13, 13’) inside the space enclosed by bipolar plates and electrodes, since the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143). In the alternative, enclosing the flow structures including the flow fields and porous gas diffusion layers is considered as a matter of design choice. Design choice may be an acceptable rationale for an obviousness rejection when a claimed product merely arranges known elements in a configuration recognized as functionally In re Kuhle, 526 F.2d 553, 555 (CCPA 1975). In this case, the claimed configuration that the flow structures are enclosed by the bipolar plates is recognized as functionally equivalent to the known configuration of Hong. 
 As addressed above, one of ordinary skill in the art would readily be able to arrange the porous gas diffusion layers inside the flow fields. As a result, an area of the side of the first flow structure that interfaces with the first electrode is smaller than an area of the side of the second flow structure that interfaces with the second electrode, because of the relative dimension of C or C' (vertical size of C is smaller than that of C’ in Fig. 1, Hong).
Hong as modified is silent to the relationship between the thickness of the first bipolar plate and the claimed parameters such as the thickness of the first flow structure, the internal fluid pressure in the first flow structure during operation of the electrochemical cell, and the yield strength of the bipolar plate material. However, in the same field of endeavor, 1 )Wilson teaches that the thickness of a bipolar plate can be determined by the channel (“flow field” as claimed) depths (“thickness” as claimed) in order to maximize fuel stack power densities (at least column 2, lines 33-38), wherein the channels constitute a part of the flow structure; 2) Mogi (at least, [0057]-[0060] and [0069]-[0071], Fig. 2, Fig. 5) further teaches a relationship between the thickness of the oxygen flow field plate and the fluid (oxygen of air, or water vapor) pressure in the oxygen flow field plate, wherein the change of the fluid pressure resulting from the temperature change during operation of cell affects the determination of the thickness of the flow field plate (at least, [0009]-[0010], [0015], [0050]-[0071]). That is, the thickness of the flow field plate can be determined based on the fluid pressure. In Mogi, the flow field plates 14a-14f can be considered as one part of a combined bipolar plate composed 
.

Response to Arguments
Applicant's arguments/remarks filed on December 15,2020 have been fully considered.
The telephone call of the Applicant’s representative made on December 14, 2020, only one day prior to the potential abandonment date of the instant application, is not a formal telephone interview. It is merely a courteous short conversation without any substance discussed.
The previous 112 rejection has been withdrawn in view of Applicant’s amendment. However, a new ground of 112 rejection is made in this Office action.

In response to Applicant’s interview request, Applicant may contact the Examiner to set up an interview with an interview agenda submitted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727